In this case the state has attempted to appeal from a final order made in the proceedings had before the judge of the county court in Craig county upon an information charging that J.F. Mallin, the defendant in error did unlawfully convey and transport intoxicating liquor. No petition in error has been attached to the case-made and the same does not contain a copy of the final judgment, if any was ever rendered in the case. The attorney general conceeds that the purported appeal does not present any question for the determination of this court. The purported appeal is therefore dismissed. *Page 609